Exhibit 10.2










2016 PARAMETRIC PHANTOM INCENTIVE PLAN

1.

Purpose of the Plan

The purpose of this Plan is to create a long-term incentive program for key
employees of Parametric Portfolio Associates LLC and its wholly-owned subsidiary
Parametric Risk Advisors LLC (collectively “Parametric” or the “Company”).
 Awards under the Plan are intended to attract, retain and motivate key
professionals and provide an opportunity for those employees to share in the
growth of the Company.

2.

Definitions

“Annual Valuation” has the meaning ascribed to it in Section 4.3.

“Award” means a grant of one or more Incentive Units made by EVA to a
Participant under, and pursuant to the terms of, the Plan.

“Beneficiary” means the person or persons designated in writing, in the form and
manner prescribed by EVA, by a Participant to receive payments under the Plan in
the event of such Participant’s death or, in the absence of such a designation,
such Participant’s estate.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

“Company” means Parametric Portfolio Associates LLC and its wholly-owned
subsidiary Parametric Risk Advisors LLC, both limited liability companies in
which Eaton Vance Corp. has a controlling interest, indirectly through EVA.

“Disability” or “Disabled” means the inability of a Participant, as determined
by EVA, to perform the essential functions of his or her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months.  At the request of
the Participant or his or her personal representative, EVA’s determination that
the Disability of the Participant has occurred shall be certified by two
physicians mutually agreed upon by such Participant, or his or her personal
representative, and the Company and failing such independent certification (if
so requested by the Participant), the Participant’s termination shall be deemed
a termination by the Company without cause and not a termination by reason of
the Participant’s Disability.  

“EVA” means Eaton Vance Acquisitions, a Delaware partnership.

“EVC Omnibus Plan” means the Eaton Vance Corp. 2013 Omnibus Incentive Plan, as
amended, or any similar successor plan.

“Fair Market Value” means, with respect to a Unit, the market value of one Unit
as of a Valuation Date, as determined by EVA in accordance with Section 4.3.  

“Fiscal Year” means the period November 1 through October 31.

















“Grant Date” means the date as of which EVA grants an Award to a Participant, as
stated in the applicable Award agreement.  Grant Dates shall generally be the
first business day of the Company’s Fiscal Year.

“Incentive Unit” means the right to receive, upon vesting of such Incentive
Unit, an amount equal to the then Fair Market Value of one Unit.

“Interim Valuation” has the meaning ascribed to it in Section 4.3.

“Operating Agreement” means the Operating Agreement of Parametric Portfolio
Associates LLC as it may be amended from time to time.

“Participant” means a person who is eligible to participate in the Plan and to
whom an Award has been granted pursuant to the Plan, and shall include, to the
extent relevant in the context, a Participant’s Beneficiary.

“Plan” means this 2016 Parametric Phantom Incentive Plan, as it may be amended
from time to time.

“Unit” means a unit of Parametric Portfolio Associates LLC as described in the
Operating Agreement.

 “Valuation Date” means the first day of a Fiscal Year or such other dates as
may be determined by EVA.

“Vesting Date” means a date after the Grant Date upon which all or a portion of
an Award vests.

3.

Eligibility

All of the Company’s employees are eligible to be granted Awards under the Plan.

4.

Administration and Delegation

4.1.

Administration of the Plan. The Plan will be administered by EVA as the majority
owner of Parametric Portfolio Associates LLC and the indirect majority owner of
Parametric Risk Advisors LLC.  EVA shall have authority to grant Awards (subject
to the approval of the Compensation Committee of the Board of Directors of Eaton
Vance Corp. of the corresponding grant of an Other Stock-Based Award (as defined
in the EVC Omnibus Plan) under the EVC Omnibus Plan contemplated by Section 5.3
hereof) and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan it shall deem advisable. EVA may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by EVA shall be made in its sole discretion and shall be final and
binding on all persons having or claiming any interest in the Plan or in any
Award. No person acting pursuant to the authority delegated by EVA shall be
liable for any action or determination relating to or under the Plan made in
good faith.





- 2 -










4.2.

Appointment of Committees.  To the extent permitted by applicable law, EVA may
delegate any or all of its powers under the Plan to one or more committees.

4.3.

Determination of Fair Market Value.

(a)  

Annual Valuations.  EVA shall in good faith determine the Fair Market Value of a
Unit as of the first day of a Fiscal Year by utilizing an annual appraisal,
conducted by an independent third party within a reasonable period prior to or
closely following the first day of such Fiscal Year.  The annual appraisal will
utilize two valuation techniques: a discounted earnings model and the guideline
company method.  These two valuation methodologies will utilize appropriate
discount rates as well as relevant investment management industry market
multiples.  EVA shall review the results of such annual appraisal and, in its
discretion, make such adjustments thereto in determining the Fair Market Value,
with the Fair Market Value for a Unit as of the first day of such Fiscal Year to
be set forth in an annual report to Participants of the Plan (the “Annual
Valuation”).  The Annual Valuation shall be final and binding on EVA, the
Company and any Participant (or Beneficiary), subject to the dispute resolution
procedure listed in Section 4.3(c).

(b)

Interim Valuations.  In the case of death or Disability of a Participant, or at
other times in EVA’s sole discretion, EVA may establish an interim Valuation
Date in order to facilitate prompt payment following death or Disability, or to
facilitate additional Awards.  EVA shall in good faith determine the Fair Market
Value of a Unit as of an interim Valuation Date which determination may be made
utilizing the method described in Section 4.3(a) or any other reasonable method
as determined by EVA in its sole discretion, and shall issue a report to the
affected Participant (or his or her Beneficiary) setting forth the interim
valuation (the “Interim Valuation”). The Interim Valuation shall be final and
binding on EVA, the Company and any Participant (or Beneficiary), subject to the
dispute resolution procedure listed in Section 4.3(c).

(c)

Disputes.  If a Participant disagrees with the Fair Market Value of a Unit set
forth in the Annual Valuation (or an affected Participant or Beneficiary
disagrees with the Fair Market Value of a Unit set forth in the Interim
Valuation), the Participant may dispute such Fair Market Value by notifying EVA
within 30 days of the distribution of such Annual Valuation (or Interim
Valuation) and providing at the Participant’s or Beneficiary’s expense an
alternative appraisal of a Unit prepared by a nationally recognized valuation
firm within 120 days of the distribution of the Annual Valuation (or Interim
Valuation).  EVA and the Participant shall then jointly select an arbitrator
that is recognized as a valuation expert to determine the Fair Market Value of a
Unit based on the appraisals obtained by each and such other information that
either deem relevant.  The cost of the arbitrator will be shared equally between
the Company and the Participant.  The arbitrator’s determination shall be
binding on EVA and the Participant but only with respect to Incentive Units held
by the Participant. This Section shall govern the resolution of disputes about
the Annual Valuation (or Interim Valuation).





- 3 -










5.

Incentive Units

5.1.

General. EVA may grant Incentive Units and determine the number of Incentive
Units to be covered by each Award.

5.2.

Vesting.

(a)

Unless the applicable Award agreement provides otherwise, each Award of
Incentive Units shall vest in accordance with the following schedule (provided
the Participant remains an employee of Eaton Vance Corp. or its subsidiaries (as
defined in the EVC Omnibus Plan) through the applicable anniversary of the Grant
Date):

Anniversary of Grant Date

Incremental Vesting
%

Cumulative
Vesting
%

1

10%

10%

2

15%

25%

3

20%

45%

4

25%

70%

5

30%

100%




(b)

The number of Incentive Units that vest on the Vesting Date will be rounded up
if equal to or greater than 0.5 Incentive Units, and down if less than or equal
to 0.49 Incentive Units.

(c)

An Award (to the extent unvested) shall fully vest (100%) upon death or
Disability of a Participant while an employee of Eaton Vance Corp. or its
subsidiaries (as defined in the EVC Omnibus Plan).

(d)

Upon a Participant’s termination of employment with Eaton Vance Corp. and its
subsidiaries (as defined in the EVC Omnibus Plan) prior to a Vesting Date, all
unvested Incentive Units subject to such Award(s) shall be forfeited and
cancelled as of the commencement of business on the day after such employment
terminates, subject to any action taken under Section 6.7.

5.3.

Settlement.  Vested Incentive Units shall be settled through the delivery of a
number of shares of non-voting stock of Eaton Vance Corp. having a fair market
value equal to (i) the Fair Market Value of a Unit as of the Valuation Date
coinciding with the applicable Vesting Date (or in the case of vesting by reason
of death or Disability, the Fair Market Value of a Unit as of any interim
Valuation Date established by EVA pursuant to Section 4.3(b) with respect to
such Vesting Date), multiplied by (ii) the number of Incentive Units that vest
on such Vesting Date.  Such shares shall be issued under the EVC Omnibus Plan
pursuant to an Other Stock-Based Award (as defined in the EVC Omnibus Plan)
granted by the Compensation Committee of the Board of Directors of Eaton Vance
Corp., and shall be subject to the terms and conditions of such plan.  Shares of
non-voting stock of Eaton Vance Corp. issuable to a Participant with respect to
a Vesting Date will be rounded up or down to the closest number of





- 4 -










whole shares, and no fractional shares of non-voting stock of Eaton Vance Corp.
will be issued to a Participant.

Delivery of shares shall occur as soon as practical after the applicable Vesting
Date, but no earlier than the completion of the Annual Valuation or Interim
Valuation, as applicable, and in all events within the applicable 2 ½ month
period specified in Treas. Reg. section 1.409A-1(b)(4)(i)(A) (the period ending
on the later of the 15th day of the third month following the end of the
Participant’s first taxable year in which the right to the payment is no longer
subject to a substantial risk of forfeiture or the 15th day of the third month
following the end of the Company’s first taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture).




6.

General Provisions Applicable to Awards

6.1.

Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the life of the Participant, shall be exercisable only by the
Participant.

6.2.

Non-U.S. Participants.  With respect to any Participant who is employed outside
the United States, Awards granted to such Participant shall be subject to such
additional terms and conditions as are required by the jurisdiction in which the
Participant is performing services or otherwise as required by law.

6.3.

Documentation. Each Award shall be evidenced by a written instrument in such
form as EVA shall determine. Each Award agreement may contain terms and
conditions in addition to those set forth in this Plan.

6.4.

EVA Discretion. The terms of each Award need not be identical, and EVA need not
treat Participants uniformly.  EVA may grant future interests, real or phantom,
in the Company that dilute the interest of Participants, and no adjustment of
outstanding Awards shall be required in such event.

6.5.

Withholding.  Withholding and deduction from any settlement made pursuant to
Section 5.3 for any federal, state, local or non-U.S. taxes required by law to
be withheld shall be made in accordance with the EVC Omnibus Plan.  

6.6.

Amendment of Award. EVA may amend, modify or terminate any outstanding Award,
provided that the Participant’s consent to such action shall be required unless
EVA determines that the action, taking into account any related action, would
not materially and adversely affect the Participant.

6.7.

Acceleration. EVA may at any time provide that any Awards shall become
immediately vested and settled in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be; provided, that such acceleration is permitted or required by
Section 409A of the Code.





- 5 -










7.

Miscellaneous

7.1.

No Right to Employment or Other Status. No person shall have any claim or right
to be granted an Award under the Plan, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award agreement.

7.2.

No Rights as Member. No Participant shall have any rights as a member of the
Company for any purpose with respect to any Incentive Units associated with an
Award.

7.3.

Effective Date and Term of Plan. The Plan shall become effective upon adoption
by EVA following approval of the Plan by the Compensation Committee of the Board
of Directors of Eaton Vance Corp. and shall continue until terminated by EVA in
accordance with Section 7.4, provided that Awards granted prior to such
termination date may remain outstanding.

7.4.

Amendment or Termination of Plan. EVA may amend, suspend or terminate the Plan
or any portion thereof at any time, subject, in the case of amendments, to
approval of the Board of Directors of Eaton Vance Corp. or the Compensation
Committee thereof, provided that the Participants’ consent to such action shall
be required unless EVA determines that the action, taking into account any
related action, would not materially and adversely affect the Participants.

7.5.

Priority of Participant Claims. Unless otherwise determined by EVA, the Plan
shall be unfunded and shall not create (or be construed to create) a trust. The
Plan shall not establish any fiduciary relationship between the Company and any
Participant or other person. To the extent any person holds any right by virtue
of being granted an Award under the Plan, such right (unless otherwise
determined by EVA) shall be no greater than the right of an unsecured general
creditor of the Company.

7.6.

Authorization of Sub-Plans. EVA may from time to time establish one or more
sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. EVA shall establish such
sub-plans by adopting supplements to this Plan containing (a) such limitations
on EVA’s discretion under the Plan as EVA deems necessary or desirable and (b)
such additional terms and conditions not otherwise inconsistent with the Plan as
EVA shall deem necessary or desirable. All supplements adopted by EVA shall be
deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
that is not the subject of such supplement.

7.7.

Compliance with Code Section 409A. This Plan is intended to comply with Section
409A of the Code relating to nonqualified deferred compensation (by reason of
providing for compensation that is exempt) and all terms used herein shall be
interpreted consistently therewith.  Notwithstanding the foregoing, neither the
Company nor any of its officers, directors, employees, agents or affiliates
shall have any liability if an Award hereunder does not comply with Section 409A
of the Code.  





- 6 -










7.8.

Governing Law. The provisions of the Plan and all Awards made hereunder shall be
governed by and interpreted in accordance with the laws of the State of Delaware
without giving effect to the conflict of law rules thereof.




Adopted and approved by EVA on October 26, 2016.





- 7 -


